Citation Nr: 0817089	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of service connection for a right 
hip replacement.  

2.  Entitlement to service connection for a right hip 
replacement, to include as secondary to the veteran's 
service-connected back disability.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel




INTRODUCTION

The veteran had over 20 years of active service from May 1972 
to March 1988 and from May 1994 to November 1998.  In July 
2003, the Department of Veterans' Affairs Regional Office 
(RO) in St. Petersburg, Florida denied the veteran's claims 
of service connection for a right hip replacement. 

The veteran did not appeal the adverse determination, and as 
a result, the July 2003 decision is final.  Thus, new and 
material evidence is needed to reopen the claim.  38 U.S.C.A. 
§ 5108, 7105.  In December 2005, upon finding that new and 
material evidence had been submitted, the RO in St. 
Petersburg, Florida reopened and denied the veteran's claim 
of service connection for a right hip replacement.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from that decision.  


FINDINGS OF FACT

1.  The July 2003 rating decision denying the veteran's claim 
of service connection for a right hip replacement is final.

2.  Evidence received since the July 2003 final decision is 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial, and the evidence raises a 
reasonable possibility of substantiating the claim.

3.  The veteran's right hip disorder was incurred or 
manifested as a result of his military service.  


CONCLUSIONS OF LAW

1.  The July 2003 rating decision that denied service 
connection for a right hip replacement is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2007).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for a right 
hip replacement.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).  

3.  The criteria for service connection for a right hip 
replacement have been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

I. New and Material Evidence

A. Relevant Law

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  


B. Analysis

The veteran contends that his right hip replacement was a 
result of his military service.  Since the July 2003 decision 
denying the veteran's claim for service connection, which is 
now final, additional evidence has been submitted that is new 
and material.  

Specifically, in June 2005, VA received a letter from the 
surgeon who performed the veteran's hip replacement surgery, 
R.H., M.D.  In this letter, Dr. H stated that it was his 
medical opinion that the arthritis in the veteran's hip was a 
result of the veteran's active military service.  Such an 
opinion could materially affect the outcome of the veteran's 
claim, raises a reasonable possibility of substantiating the 
claim and, having not been in the possession of VA prior to 
the July 2003 decision, is new and material.  

Irrespective of the RO's actions, the Board must 
independently decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The Board agrees with the RO, and finds that new 
and material evidence has been submitted.  The claim is 
reopened.

II. Service Connection Claim

A. Relevant Law

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.   

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).


B. Analysis 

The veteran contends that he is entitled to service 
connection for his right hip disorder, to include as 
secondary to his service-connected back disorder.  While the 
Board does not agree that the evidence supports a finding of 
secondary service connection, the Board does find sufficient 
evidence of entitlement to service connection on a direct 
basis.  

There is no medical evidence of record linking the veteran's 
current hip disability with his service-connected back 
disorder, as the veteran has argued in his claim for 
secondary service connection.  The only supporting evidence 
of such a contention is a March 1985 service medical record, 
in which the veteran was seeking treatment for his lower back 
pain.  The veteran complained that the pain from his lower 
back was radiating into his hips the night before.  However, 
one isolated incident is not sufficient to establish that the 
veteran's back disability has caused or aggravated his hip 
disorder, and without a medical opinion making such a 
connection, it would be pure speculation on the part of the 
Board to find such a connection.

Therefore, the Board finds that there is insufficient 
evidence of record to grant service connection on a theory of 
secondary service connection.  However, the Board must also 
consider whether the veteran's claim of entitlement to 
service connection can be established on a direct basis to 
his military service.  A look to the evidence establishes 
that service connection can be established on a direct basis.  

According to October 1981 service medical records, the 
veteran injured his rectus femoris muscle and Sartorius 
muscle.  Also, as mentioned previously, there is evidence in 
the record from March 1985 suggesting that the veteran 
experienced hip pain.  Finally, records from much of the 
veteran's time in service describe him as a "jumper," 
reflecting his military occupational specialty of parachuting 
from aircraft.  The veteran frequently sought medical 
treatment for pain in his lower back, knee pain, and general 
pain when walking.  This evidence tends to support the 
veteran's contention that he had chronic hip pain.  

Additionally, after leaving active service, the veteran 
sought private medical treatment for his hip disorder.  In 
May 2002, the veteran was seen for chronic hip pain, and 
minimal degenerative changes along the superior aspect of the 
acetabulum were noted upon X-ray.  In September 2002, the 
veteran again sought treatment, and the examiner noted that 
the veteran alleged he had been suffering from right hip pain 
since 1996.  

In June 2003, magnetic resonance imaging (MRI) of the right 
hip revealed severe degenerative arthritis of the right hip 
joint.  Upon advice from his private physician, R.H., M.D., 
the veteran underwent a complete right hip replacement in 
March 2005.  Therefore, the evidence of record establishes 
that the veteran currently suffers from a right hip disorder.  

The final requirement for service connection is medical 
evidence of a nexus between the veteran's current disorder 
and an event or injury from the veteran's military service.  
The veteran submitted a letter from R.H., M.D to VA in June 
2005.  In this letter, the veteran's surgeon states that it 
his medical opinion that the arthritis in the veteran's hip 
is a result of the veteran's military service.  Dr. H 
specifically references the veteran's history of jumping out 
of airplanes in this letter.  It is not entirely clear what 
other evidence was relied on by the surgeon in making his 
medical opinion, but the Board finds it credible in light of 
Dr. H's years of history treating this particular veteran.   

Therefore, when the opinion of R.H., M.D. is looked at in 
conjunction with all of the evidence of record, and when 
giving the veteran the full benefit of the doubt in this 
case, the Board finds that the veteran is entitled to service 
connection for his right hip disorder.  


ORDER

New and material evidence has been submitted, and the 
veteran's claim is reopened.  

The veteran's claim of entitlement to service connection for 
a right hip replacement is granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


